DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election of Group I, claims 1-8, the reply filed on 10/09/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
    
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the respective arc element” (line 7) which lacks antecedent basis; it is unclear whether such “respective arc element” is the same or different from the “arc element” previously defined in line 2.  
Claim 1 recites “a coupling portion” (line 23); it is unclear whether such limitation is the same or different from the previously defined “a respective coupling portion” (line 5). 
Claim 5 recites “a plurality of form locking elements”; it is unclear whether such limitation is the same, different from, or include the “at least one form locking element” previously recited in the base claim 1 (line 19). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  Claim 2 recites the broad recitation “0.6 mm at the most” and the claim also recites “0.5 mm at the most” which is the narrower statement of the range/limitation; claim 7 recites “1.0 mm at the most”,  “0.5 mm at the most”, and “0.2 mm at the most”.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 102 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claims 1, 3-6, and 8, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cinader (2019/0046298).  Note that Cinader is a 102(a)(2) prior art with the provisional filing date of 04/14/2016. 
	Regarding claim 1, a device for correcting misaligned teeth, the device comprising: an arc element 250, 650, 751; and at least two transmission elements 220, 620, 720, (Figs. 1, 9-10; paragraph 39).  
Cinader discloses each of the at least two transmission elements 620 is configured to cooperate with a respective tooth surface and includes a respective coupling portion 624 wherein each of the at least two transmission elements 620 is connected or connectable in the respective coupling portion with the respective arc element 650 in a force transmitting manner (Fig. 9; paragraph 68). 
The arc element 250 (Fig. 1) or 751 (Fig. 10) is shown having an overall parabolic cambered shape that is adapted to a lower jaw or an upper jaw of a patient.  The arc element 650 includes at least one activation section 652/653  which is arranged between two adjacent transmission elements of the at least two transmission elements and configured so that the arc element is at least locally elastically deformed (V-shaped portions 652, 653 proves spring-like effect) in an installed condition of the device (Fig. 9; paragraph 69).  
The arc element 250, 650 is connected with the two adjacent transmission elements 220, 620  in the installed condition of the device so that a reset force is provided in the arc element wherein the reset force is transferrable to the two adjacent transmission elements by the coupling (Figs. 1, 9-10; abstract; paragraphs 48-50).
The arc element 650 includes at least one form locking element 622/624, by which the arc element cooperates with one of the two adjacent transmission elements 620 in a form locking manner so that a movement of the arc element relative to the one of the two adjacent transmission elements 620 in a longitudinally parallel direction of the arc element is blocked in a 
As to claim 3, Cinader discloses the arc element being formed from a shape memory material, a nickel titanium alloy, or Nitinol (paragraph 48).  
As to claim 4, the arc element 650 is configured as a loop or meander shaped in the at least one activation section 652, 653 so that the arc element is configured to act as a spring in the at least one activation section (Fig. 9; paragraph 69; “V-shaped portions 652, 653 proves spring-like effect”). 
As to claim 5, the arc element 650 includes a plurality of form locking elements 622, 624, 610, 655, 654, that are offset from each other, and wherein at least two of the form locking elements 622, 624 correspond with each other so that they cooperate with an identical transmission element 620 of the at least two transmission elements in an installed condition of the device (Fig. 9). 
As to claim 6, the form locking element 622/624 is formed by a lug 622 that extends radially relative to the longitudinal axis of the arc element, and wherein one of the at least two transmission elements 620 includes a recess which is engaged by the lug in a form locking manner,  
As to claim 8, the arc element 250, 650, 750, is integrally configured in one piece (Figs. 1, 9-10). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

8.	Claims 2 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Cinader and Lee (2017/0151037). 
Cinader discloses the arc element has a rectangular cross section 251 (Fig. 5).  Cinader is silent to the specifically claimed range(s) for the edge length or the curvature radius of a local curvature, of the arc element.  However, note Cinader discloses “the shape and/or cross-sectional dimension, e.g. thickness, of any give arch member segment can be tailored to provide the desired corrective forces” (paragraph 49).  Lee discloses an arch wire having rectangular cross section of 0.025 inch in width and 0.16 in height (paragraph 81) and that the radius of curvature for each segment can be customized (paragraph 14). 
	As such, in view of Cinader’s and Lee’s teachings that the shape and various dimensions of the arch wire can be customized according to the treatment plan, such claimed ranges for the edge length or the curvature radius of the a local curvature of the arc element would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAO D MAI/
Examiner, Art Unit 3772